            -    -- -    · --   .....   - -   · --   . . ......    -   -- -   · · · - · · .. -   ...... _   - - · - -· - -     -    -- -    _...,, _ ___ _   •   -t,-    -   .... .   -
Case 1:21-cv-01751-NRN Document 9 Filed 07/06/21 USDC Colorado Page 1 of 1

 AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

  Civil Action No. 1:21-cv-1751-NRN

                                                                               PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. av. P. 4 (I))

                                                                                                            SPARKFUN ELECTRONICS, INC.
            lbis summons for (name ofindividual and tide, ifany)
                                                                                                            eta NATHAN SEIDi E
  was received by me on (date)                   6/30/2021                                                  6333 Dry Creek Parkway
                                                --------                                                    Niwot, CO 80503
            0 I personally served the summons on the individual at (place)

           - - -- - - - - - - - - - - - - - - on (date) - - - - - - - ; or
                  I left the summons at the individual's residence or usual place of abode with (name)

          - - - - - - - - - - - - - - , a person of suitable age and discretion who resides there,
            0 n (date)                                            , and mailed a copy to the                 individual's last known address; or
                          ------
           VI served the summons on (name ofindividual)                                          Glenn Samala, Authorized Representative                                              , who is
                designated by law to accept service of process on behalf of (11ame oforga11izatioo)                                                    Sparkfun Electronics, Inc.
                                                                                                                 on (date) 71212021 at                            ; or
          ---------------                                                                                                          11:25 AM
          0 I returned the summons unexecuted because                                                                                                                                     ; or

            0 Other (specify):



            My fees are$                                          for travel and $                                     for services, for a total of$                         0.00
                                                                                                 -----                                                           ------
            I declare under penalty of perjury that this information is true.


 Date: 7/4/2021
                                                                                           ~                                   Server's sigooture
                                                                                                                                                                   -
                                                                                           David Owen, Process Server
                                                                                                                             Pri11ted 11ame and title


                                                                                            1067 S Hover St. Unit #600
                                                                                            Longmont, Colorado 80501
                                                                                                                                   Server 's address

 Additional information regarding attempted service, etc:

 Documents Served: Summons, Civil Cover Sheet, Original Complaint for Patent lnfringment,
 Exhibits

 Approximate Description of Recipient: White, Male, Brown Hair
